                                                  THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     UNITED STATES OF AMERICA,                   ) No. CR18-306-RAJ
 9                                               )
                      Plaintiff,                 )
10                                               ) ORDER TO SEAL
                 v.                              )
11                                               )
     LEVI ROYAL,                                 )
12                                               )
                      Defendant.                 )
13                                               )
14            The Court having reviewed the Government’s Motion to Seal and having

15   reviewed the records and files herein, and finding good cause, enters the following

16   order:

17            IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. #53) is

18   GRANTED. The Government’s Response to Defendant’s Proposed Release Plan, filed

19   under Dkt. #54, shall remain filed under seal.

20            DATED this 24th day of April, 2019.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26


       ORDER TO SEAL
       (Levi Royal, CR18-306-RAJ) - 1
